Jackson, C. J.
It is the duty of the court to protect from interference the property in its possession through its receiver. Where a receiver was appointed, and no exception was taken thereto, but only to the grant of an injunction restraining interference with the property, and where it appeared that the title to certain land was in dispute, which was in the hands of a receiver, and one of the litigants made an effort to destr.ain for rent against another, this was an interference with the property which was properly enjoined.
•Judgment affirmed.